Citation Nr: 1231023	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  08-29 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether there is clear and unmistakable error in the February 24, 1977 rating decision that denied service connection for residuals of traumatic head injury.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of head trauma.

3.  Entitlement to service connection for residuals of head trauma.

4  Whether there is clear and unmistakable error in the November 2004 decision assigning an effective date no earlier than July 19, 2002 for service connection of posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1970.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals from a November 2004 rating decision that, among other things, granted service connection for PTSD, effective from July 19, 2002, and determined that no revision was warranted in the decision to deny service connection for residuals of traumatic brain injury on the basis of clear and unmistakable error (CUE).

After review of the record, and resolution of the threshold issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of head trauma, the claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for residuals of head injury in February 1977; the Veteran did not appeal this decision within the one-year appeal period and it became final.

2.  The February 1977 rating decision that denied service connection for head injury was based on the record and the law that existed at the time and did not involve undebatable error that would have manifestly changed the outcome of the decision.  The Veteran has failed to clearly and specifically set forth any alleged errors of fact or law in the February 1977 rating decision and why the result would have been manifestly different but for the alleged error.  

3.  The Board declined to reopen the claim for residuals of head trauma in a decision dated in January 2000; this determination is final.

4.  The evidence received since the Board's January 2000 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of head trauma. 

5.  The Board denied service connection for PTSD in a January 2000 decision.

6.  An application to reopen the claim of entitlement to service connection for PTSD was received on July 19, 2002.  

7.  A November 2004 rating decision granted service connection for PTSD effective from July 19, 2002.

8.  The RO did not clearly and unmistakably err in its determination that the appropriate effective date was July 19, 2002 as that was the date of the application to reopen the claim for PTSD.  


CONCLUSIONS OF LAW

1.  The February 24, 1977 rating decision that denied service connection for residuals of head trauma was not clearly and unmistakably erroneous. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.105(a) (2012). 

2.  A January 2000 Board decision declined to reopen the claim of entitlement to service connection for residuals of head trauma; this determination is final. 38 U.S.C.A. § 7104 (West 2002 & Supp. 2012); 38 C.F.R. § 20.1104 (2012).

3.  The evidence received subsequent to the Board's January 2000 decision is new and material and the Veteran's claim of entitlement to service connection for residuals of head trauma is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

4.  There is no clear and unmistakable error in the November 2004 rating decision assigning July 19, 2002 as the effective date of service connection for PTSD. 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.104(a), 3.105(a), 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  The Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. See Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2).  The Court has held that the VCAA does not apply to claims of clear and unmistakable error in prior final Board decisions. Livesay v. Principi, 15 Vet.App. 165, 179 (2001) (en banc).  Additionally, in view of the Board's favorable decision with respect to the threshold issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for head injury residuals, further assistance is unnecessary to aid the appellant in substantiating this aspect of the appeal.

Law and Regulations - Clear and unmistakable error (CUE)

Unappealed RO decisions are final, and a final RO decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of clear and unmistakable error (CUE) as provided in 38 C.F.R. § 3.105(a). See also 38 C.F.R. § 3.104(a).  If the evidence establishes CUE, the prior decision will be reversed or amended.  The finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. Id.

In determining whether a prior determination involves CUE, the Court has established a three-prong test that are: (1) either the correct facts as they were known at the time were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be 'undebatable' and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question. Damrel v. Brown, 6 Vet.App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet.App. 310, 313-14 (1992) (en banc)).  CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable. Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993) (citing Russell, 3 Vet.App. 313-314.  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication. Baldwin v. West, 13 Vet.App. 1 (1999); Caffrey v. Brown, 6 Vet.App. 377 (1994).  In addition, an assertion of CUE is a motion or a request, rather than a claim. See Hillyard v. Shinseki, 24 Vet.App. 343, 355-356 (2011) (citing Rice v. Shinseki, 22 Vet.App. 447, 451 (2009) ("Motions alleging clear and unmistakable error...in a prior decision have also often been referred to as 'claims'").

A CUE motion is a collateral attack on an otherwise final rating decision by a VA regional office. Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision.  When a decision is collaterally attacked, the presumption becomes even stronger. Fugo at 43-44.  Therefore, an appellant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on one who seeks to establish prospective entitlement to VA benefits. Akins v. Derwinski, 1 Vet.App. 228, 1 Vet.App. 228, 231 (1991).

1. Whether there was clear and unmistakable error in the February 1977 rating decision denying service connection for residuals of head injury.

The Veteran asserts that there was clear and unmistakable error in the February 1977 rating decision that denied service connection for head injury. 

Factual Background and Legal Analysis

The Veteran's service treatment records reflect that he was seen for a laceration of the forehead in July 1970 that was sutured.  No history of injury was recorded.  He was seen in August 1970 for a possible broken nose after having been struck by another soldier.  Nasal fracture was diagnosed for which reduction for swelling was performed.  On separation examination, no pertinent findings or complaints were noted in this regard.  

The Veteran filed a claim for service connection of nose injury in September 1970.  Service connection for such was established by rating action dated in May 1975, effective from September 4, 1970.  A claim for service connection of head injury was received in January 1977.  The appellant wrote that he had sustained head trauma in July 1968, and that he had been hospitalized at a hospital in Fayetteville, North Carolina.  The RO denied the claim by rating decision in February 1977 on the basis that head injury residuals were not shown by the evidence of record.  The AOJ specifically noted that the separation examination failed to disclose residuals of a head injury.  The Veteran did not appeal and the determination became final.  

In a January 2000 decision, the Board denied the claim of whether new and material evidence had been submitted to reopen the claim of service connection for residuals of head injury.  The Board determined that all additional evidence added since prior adjudication of the Veteran's claim was cumulative of evidence previously of record.

A motion for a finding of clear and unmistakable error in the denial of service connection for head injury was received in March 2004.  In a November 2004 RO rating decision, it was determined that no revision was warranted in the decision to deny service connection for residuals of traumatic head injury.

Upon review of the February 1977 rating decision and the Veteran's subsequent allegations of CUE, the Board finds that the appellant has not alleged a specific error of fact or law in the February 1977 rating decision.  A determination of CUE must be based upon the record and the law at the time of the prior decision.  The appellant reports that he sustained head injury in service.  However, while service treatment records demonstrate that he sustained a laceration of the forehead and a nasal fracture in 1970, there was no showing of residuals of a head injury.  The Veteran did not submit any evidence substantiating his claim of head injury residuals at that time.  Nothing in the record at that time would have led a reviewer to conclude that he had any residuals of head trauma.  

In this regard, the Board finds that the Veteran's assertions essentially amount to a disagreement with how the facts were evaluated or weighed in February 1977 which is not a valid CUE motion.  The appellant has not otherwise contended that the statutory or regulatory provisions extant at the time were not correctly applied, or that the correct facts as they were known at the time were not before the adjudicator.  At best, he maintains that the RO improperly weighed and considered the evidence.  Therefore, the Veteran has not alleged a specific error of fact or law in the February 1977 rating decision, the factual or legal basis for such allegations, and why the result would have been manifestly different but for the alleged error.  As such, the Board finds that the appellant's arguments and/or allegations are inadequate to raise a valid CUE claim. See Fugo, supra, 6 Vet.App. at 44.  

In reaching this determination, the Board has carefully reviewed the evidence but finds that even the most broad reading of the pleadings amounts to no more than an argument as to how the evidence was interpreted (his lay statement should be accorded more value than the negative medical evidence showing no diagnosis of head injury residuals).  The Board thus finds that the requirements for a valid CUE motion have not been satisfied with respect to the February 1977 rating decision.  Here, the appellant has not provided reasons as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that but for an alleged error, the result of the RO's February's 1977 rating decision would have been manifestly different.  In order to raise a valid claim of CUE, the claimant needs to provide specific reasons as to why any alleged error was outcome-determinative. See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  As such, the Board finds that the appellant has not made a valid CUE motion with respect to the February 1977 rating decision. See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  The claim must therefore be dismissed without prejudice to re-filing.

The Board will now proceed to address evidence pertaining to the claim of traumatic head injury residuals after the January 2000 Board decision. 

2.  New and material evidence to reopen the claim of entitlement to service connection for residuals of head injury.

Factual background and legal analysis

The Board declined to reopen the claim of entitlement to service connection for head injury in January 2000 on the basis that no new and material evidence had been received showing that the Veteran had residuals of head trauma.  This decision is final. See 38 C.F.R. § 20.1104 (2012).  The Board must therefore review all of the evidence submitted since the final disallowance of the claim to determine whether the appellant's claim of service connection should be reopened and re-adjudicated de novo. See Evans v. Brown, 9 Vet.App. 273 (1996).  A claim that is the subject of a final decision can be reopened upon the submission of new and material evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2012).  The Veteran attempted to reopen the claim of service connection for head trauma residuals in July 2002.

New evidence is defined in 38 C.F.R. § 3.156(a) (2012) as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet.App. 510, 513 (1992). 

Evidence added to the record since the Board's January 2000 decision includes the report of a VA neuropsychology evaluation conducted in September 2004 for VA compensation and pension purposes.  It was found that while the Veteran clearly wanted to emphasize his cognitive and emotional deficits, there was no evidence of malingering on testing.  The examiner opined that his overall test results were consistent with learning and memory deficits and "may be due to the long term results of head injury."  Following VA outpatient evaluation for headaches in February 2008, the examiner's assessment was headache, "likely with a component of occipital neuralgia and post-traumatic migraine. 

The Board has carefully reviewed the record and finds that the provisions of 38 C.F.R. § 3.156 are applicable in this matter.  At the time of the prior Board denial of the claim in January 2000, there was no evidence showing that the Veteran had a diagnosis pertaining to claimed head trauma in service.  As well, except for the Veteran's own statements relating chronic residuals, including headaches, to head trauma in service, neither the private nor the VA clinical data indicated that he had residuals of head trauma related to service.  Migraines were diagnosed, but only a history of head trauma was recorded in VA outpatient records.  However, the examiner's conclusion on VA examination in September 2004 referring to learning and memory deficits that might be due to the long-term results of head injury, as well as the VA clinician's assessment in February 2008 that the Veteran might have post-traumatic migraine are clearly relevant and probative as to the issue at hand.  These assessments currently tend to support the claim in a manner not previously demonstrated.  The Board thus finds that such evidence is new and material and serves as a basis to reopen and reconsider the claim of entitlement of service connection for residuals of head trauma.  As such, the claim is reopened.  This matter is further addressed in the remand that follows.

3.  Whether there was CUE in the November 2004 decision that assigned an effective date of July 19, 2002 for service connection of PTSD. 

Service connection for PTSD was denied by Board decision in January 2000.  This determination is final. 38 U.S.C.A. § 7104 (West 2002).  An application to reopen the claim of entitlement to service connection for PTSD was received on July 19, 2002.  Service connection for PTSD was granted by RO rating decision in November 2004, effective from the date of the application to reopen.  The appellant was notified of this determination by letter dated in November 2004.  He filed a notice of disagreement with the effective date of this determination in January 2005.  A statement of the case was issued in October 2005.  A substantive appeal was received in August 2006.  As the Veteran's substantive appeal was not received within one year of the November 2004 rating decision, this determination is final. See 38 C.F.R. §§ 20.302, 20.1103 (2012).  The RO did not waive timeliness of the appeal.  The Veteran was advised by letter dated in November 2006 that his appeal had not been timely filed, and construed the claim as a motion for a finding of clear and unmistakable error in the November 2004 decision assigning an effective date of July 19, 2002 for service connection of PTSD.

The Board points out that the Veteran did not timely challenge the assigned effective date and thus may not raise a freestanding claim arguing for an effective date earlier than July 19, 2002. See Rudd v. Nicholson, 20 Vet.App. 296 (2006). However, he may properly seek an earlier effective date on the basis of a clear and unmistakable error (CUE) motion which may be made with respect to any aspect of a prior decision, including the assignment of an effective date. 38 U.S.C.A. § 5109A(a).

In this case, the Veteran alleges CUE in the RO's November 2004 rating decision assigning an effective date of July 19, 2002 for the grant of service connection for PTSD.  This effective date was assigned because it was the date of receipt of the Veteran's application to reopen the claim of service connection for PTSD that had previously been denied by the Board in January 2000.  In the case of an application to reopen a previously denied claim for service connection, the applicable statute provides that the effective date is to be "fixed in accordance with the facts found," but cannot be earlier than the date of receipt of the claim for the benefit that was granted. 38 U.S.C.A. § 5110(a) (West 2002).  The Courts have interpreted the statute as generally prohibiting an effective date assigned in connection with the grant of an application to reopen prior to the date of the application to reopen. See Leonard v. Nicholson, 405 F.3d 1333, 1336 (citing Sears v. Principi, 349 F.3d 1326, 1332 (Fed. Cir. 2003)).  

As reported above, service connection for PTSD was granted by rating action dated in November 2004 effective from the date of the claim received on July 19, 2002.  There is no writing in the record demonstrating that the Veteran submitted an application to reopen the claim of service connection of PTSD prior to July 19, 2002, subsequent to the Board's denial of the claim in January 2000.  Consequently, the RO's decision to assign July 19, 2002 as the effective date is in accordance with the general rule and is not clearly and unmistakably erroneous on this basis.  Here, the appellant has not provided reasons as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that but for an alleged error, the RO's November 2004 rating decision assigning an effective date of July 19, 2002 for service connection of PTSD would have been manifestly different.  The appellant has not otherwise contended that the statutory or regulatory provisions extant at the time were not correctly applied, or that the correct facts as they were known at the time were not before the adjudicator.  As such, the claim for an earlier effective date for PTSD on the basis of clear and unmistakable error must be denied.

With regard to both CUE motions, the Board notes that the benefit-of-the-doubt doctrine is inapplicable. Andrews v. Principi, 18 Vet.App. 177, 186 (2004) (citing Russell, 3 Vet.App. at 313) (the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE motion because the nature of such is that it involves more than a disagreement as to how the facts were weighed or evaluated).



ORDER

The application to revise or reverse the RO's February 24, 1977 rating decision that denied service connection residuals of head trauma on the basis of clear and unmistakable error is dismissed.

The application to reopen the claim of entitlement to service connection for residuals of head trauma is granted.

The application to revise or reverse the RO's November 2004 rating decision that denied an effective date earlier than July 19, 2002 for service connection of PTSD on the basis of clear and unmistakable error is denied.


REMAND

The Board finds that further development is warranted as to the issue of entitlement to service connection for residuals of head trauma.  

The Board notes that in his 1977 claim, the Veteran wrote that he received treatment for head injury in July 1968 at a hospital in Fayetteville, North Carolina.  The Veteran is advised that this information might be crucial in establishing the fact of head injury in service.  As such, it would behoove him to provide authorization to secure records, with the complete name and address of this hospital, as well as any other providers who treated him for head injury in the years immediately after discharge from service in 1970.

The record indicates that the Veteran receives VA outpatient treatment.  The most recent records date through 2008.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with the other evidence already on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, VA outpatient and hospital records dating 2009 through the present should be requested and associated with the claims folder.

The Board notes that a VA clinician indicated in September 2004 that the Veteran might have deficits due to the long-term results of head injury.  An assessment of post-traumatic migraine was recorded in a VA clinic note in February 2008.  Review of the record discloses, however, that the appellant also had post service head injuries.  A VA outpatient medical certificate dated in January 1994 records that he had fallen from a chair three weeks before with trauma to various areas, including the back of his head.  At that time, the Veteran related that he had pain in the back of his head that occasionally radiated to the front.  Following evaluation, the assessments included occipital headaches for which medication was prescribed.  

In January 1995, a VA outpatient record notes that the Veteran had stuck his head on a wall two months before and had complaints of severe pain in the left anterior temple and parietal area.  A diagnosis of cephalgia secondary to trauma was rendered for which an ultrasound or CAT scan of the brain was ordered.  The record also shows a post service history of alcohol abuse.

The Board thus finds that the clinical evidence is unclear as to the origins as to any current head trauma residuals, and does not specify as to whether the Veteran has head trauma residuals related to service or post service injuries of this nature.  VA is unable to resolve this matter on its own and is prohibited from making conclusions based on its own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  Under the circumstances, a specialist opinion is warranted in this regard.  The fulfillment of the VA's statutory duty to assist the appellant includes requesting a contemporaneous and thorough VA medical examination by a specialist when indicated, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  In view of such, the Veteran will be scheduled for an examination by a VA neurologist for an examination and a medical opinion. 


Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice with respect to the issue of entitlement to service connection for residuals of head trauma.

2.  Contact the Veteran and request that he provide authorization to request clinical records from the hospital in Fayetteville, North Carolina from which he received treatment for head trauma in 1968, as well as any other providers who treated him for head injury in the years immediately after discharge from service.

3.  Request VA outpatient records from 2009 through the present and associate with the claims folder.  

4.  After a reasonable time for receipt and completion of the above, schedule the Veteran for an examination to determine all current diagnosis(es) relating to claimed head trauma (if any), and for an opinion as to whether the appellant currently has head trauma residuals related to service.  All necessary special studies or tests should be accomplished and clinical findings must be reported in detail.  The claims folder must be made available to the examiner prior to the evaluation.  The examiner must respond to the following questions:

a) Does the Veteran currently have likely residuals of head trauma?  If so, list the symptoms and diagnoses associated with such.

b) After thoroughly reviewing the evidence, is it at least as likely as not that the Veteran has head trauma residuals related to an incident of service, or whether any such residuals are more likely of post service onset, to include injuries in 1994 and 1995, and less likely related to active duty?

c) The examiner must provide a detailed and complete rationale for his/her opinions, and must address other examiners' conclusions in light of the current findings.

5.  After taking any additional development deemed appropriate, re-adjudicate the Veteran's pending claim.  If the benefit is denied, issue the Veteran and his representative a supplemental statement of the case and afford an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
H. N. SCWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


